Title: From Thomas Jefferson to Jedidiah Morse, 6 March 1822
From: Jefferson, Thomas
To: Morse, Jedidiah


Sir
Monticello
Mar. 6. 22.
I have duly recieved your letter of Feb. 16. and have now to express my sense of the honorable station proposed to my exbrethren and myself in the constitution of the society for the civilisation and improvement of the Indian tribes. the object too expressed as that of the association is one which I have ever had much at heart, and never omitted an occasion of promoting while I have been in situations to do it with effect. and nothing even now in the calm of age and retirement, would excite in me a more lively interest than an approvable plan of raising that respectable and unfortunate people from the state of physical and moral abjection to which they have been reduced by circumstances foreign to them. that the plan now proposed is entitled to unmixed approbation, I am not prepared to say after mature consideration, and with all the partialities which it’s professed object would rightfully claim from me. I shall not undertake to draw the line of demarcation between private associations of laudable views and unimposing numbers, and those whose magnitude may rivalise & jeopardise the march of regular government. yet such a line does exist. I have seen the days, they were those which preceded the revolution, when ever this last and perilous engine became necessary. but they were days which no man would wish to see a second time. that was the case where the regular authorities of the government had combined against the rights of the people, and no means of correction remained to them but to organize a collateral power which, with their support, might rescue and secure their violated rights. but such is not the case with our government. we need hazard no collateral power which by a change of it’s original views, and assumption of others we know not how virtuous or how mischievous, would be ready organised & in force sufficient to shake the established foundations of society, and endanger it’s peace and the, principles on which it is based. Is not the machine now proposed of this gigantic stature? it is to consist of the Ex-presidents of the US. the Vice-president, the heads of all the Executive departments, the members of the supreme judiciary, the governors of the several states and territories, all the members of both houses of Congress, all the General officers of the army, the Commissioners of the Navy, all Presidents and Professors of Colleges and Theological seminaries, all the Clergy, of the US. the Presidents and Secretaries of all associations having relation to Indians, all commanding officers within or near Indian territories, all Indian superintendents and Agents; all these ex officio; and an many private individuals as will pay a certain price for membership. observe too that the Clergy will constitute  nineteen twentieths of this association, and by the law of the majority, may command the 20th part, which, composed of all the high authorities of the US. civil and military, may be out voted and wielded by the 19. parts with uncontrolable power, both as to purpose and process. Can this formidable array be reviewed without dismay? it will be said that in this association will be all the confidential officers of the government the choice of the people themselves. no man on earth has more implicit confidence than myself in the integrity and discretion of this chosen band of servants. but is confidence or discretion, or is strict limit, the principle of our constitution? it will comprehend indeed all the functionaries of the government, but seceded from their constitutional stations as guardians of the nation, and acting, not by the laws of their station, but by those of a voluntary society having no limit to their purposes but the same will which constitutes their existence. it will be the authorities of the people and all influential characters from among them, arrayed on one side, and on the other the people themselves, deserted by their leaders. it is a fearful array. it will be said that these are imaginary fears. I know they are so at present. I know it is as impossible for these agents of our choice and unbounded confidence to harbor machinations against the adored principles of our constitution, as for Gravity to change it’s direction, and gravid bodies to mount upwards. the fears are indeed imaginary; but the example is real. under it’s authority, as a precedent, future associations will arise with objects at which we should shudder at this time. the society of Jacobins, in another country. was instituted on principles and views as virtuous as ever kindled the hearts of patriots. it was the pure patriotism of their purposes which extended their association to the limits of the nation, and rendered their, power within it boundless; and it was this power which degenerated  their principles and practices to such enormities as never before could have been imagined. yet these were men; and we and our descendants will be no more. the present is a case where, if ever, we are to guard against ourselves. not against ourselves as we are, but as we may be, for who can now imagine what we may become under circumstances not now imaginable? the object too of this institution seems to require so hazardous an example as little as any one which could be proposed. the Government is at this time going on with the process of civilising the Indian on a plan probably as promising as any one of us is able to devise; and with resource more competent than we could expect to command by voluntary taxation. is it that the new characters called into association with those of the government are wiser than these? is it that a plan, originated by a meeting of private individuals is better than that prepared by the concentrated wisdom of the nation, of men not self-chosen but clothed with the full confidence of the people? is it that there is no danger that a new authority, marching independantly along side of the government, in the same line, and to the same object, may not produce collision, may not thwart & obstruct the operations of the government, or wrest the object entirely from their hands? might we not as well appoint a committee for each department of the government, to counsel & direct it’s head separately, as volunteer ourselves to counsel and direct the whole in mass? & might we not do it as well for their foreign, their fiscal & their military, as for their Indian affairs? and how many societies, auxiliary to the government, may we expect to see spring up, in imitation of this, offering to associate themselves in this and that of it’s functions? in a word, why not take the government out of it’s constitutional hands, associate them indeed with us to preserve a semblance that the acts are theirs, but ensuring them to be our own by allowing them a minor vote only?These considerations have impressed my mind with a force so irresistable, that, (in duty bound to answer your polite letter, without which I should not have obtruded an opinion) I have not been able to withold the expression of them. not knowing the individuals who have proposed this plan, I cannot be concieved as entertaining personal disrespect for them. on the contrary, I see in the printed list persons for whom I cherish sentiments of sincere friendship; and others for whose opinions and purity of purpose I have the highest  respect. yet thinking as I do, that this association is unnecessary, that the government is proceeding to the same object under controul of the law, that they are competent to it in wisdom, in means and inclination, that this association, this wheel within a wheel, is more likely to produce collision than aid, and that it is, in it’s magnitude of dangerous example, I am bound to say that, as a dutiful citizen, I cannot in conscience become a member of this society, professing, as it does, my entire confidence in the integrity of it’s views. I feel with awe the weight of opinion to which I may be opposed, and that, for myself, I have need to ask the indulgence of a belief that the opinion I have given is the best result I can deduce from my own reason and experience, and that it is sincerely conscientious. repeating therefore my just acknolegements for the honor proposed to me, I beg leave to add the assurances, to the society & yourself of my highest confidence and consideration.Th: Jefferson
   the Clergy of the US. may probably be estimated at 8000. the residue of this society at 400. but if the former number be halfed the reasoning will be the same.
